HANZMAN, MICHAEL, Associate Judge.
Appellant, Deutsche Bank National Trust Co., as Trustee of MSAC 2007-HE6, (Bank), seeks reversal of the trial court’s order striking its pleadings and dismissing the case as a sanction for discovery violations. The Bank asserts that the trial court abused its discretion by failing to make express factual findings demonstrating that such a severe sanction was warranted, as required by Kozel v. Ostendorf, 629 So.2d 817 (Fla.1993). We agree and reverse. See SPS Dev. Co., LLC v. DS Enters. of Palm Beaches, Inc., 970 So.2d 495, 497 (Fla. 4th DCA 2007) (“Where a trial court exercises the drastic sanction of dismissal, it must make express written findings of fact supporting the conclusion that the failure to obey the court’s order amounts to a willful or deliberate disregard of the court’s order.”).

Reversed.

GROSS and DAMOORGIAN, JJ., concur.